In a negligence action to recover damages for personal injuries and wrongful death, defendants appeal from (1) an order of the Supreme Court, Kings County, dated April 21, 1969, which granted plaintiff’s motion for entry of judgment against defendants pursuant to a settlement agreement; (2) a judgment of the same court, dated April 24, 1969, entered upon said order; and (3) an order of the same court, dated May 19, 1969, which denied defendants’ motion to reargue plaintiff’s said motion. Appeal from order dated May 19, 1969 dismissed, without costs. No appeal lies from an order denying reargument. Order dated April 21, 1969 and judgment reversed, on the law and the facts, and plaintiff’s motion denied. Appellants are awarded a single bill of $10 costs and disbursements to cover all the appeals. An attorney has no implied authority to settle a case without the consent of his client and, hence, a settlement agreement negotiated by an attorney, without the consent of his client, is not personally binding on the client (see Countryman v. Breen, 241 App. Div. 392, affd. 268 N. Y. 643; see, also, Silver v. Parkdale Bake Shop, 8 A D 2d 607; Ricketts v. Pennsylvania R. Co., 153 F. 2d 757). Christ, Acting P. J., Rabin, Martuscello, Kleinfeld and Benjamin, JJ., concur.